In re: Lanier Cherry applying for writs of habeas corpus, mandamus and prohibition.
Writ granted. Trial reduce bail to $20,000.00. Court ordered to See Order.
The petition of the relator in the above entitled and numbered cause having been duly considered,
Ordered that Honorable Lucien Bertrand, Judge of the Fifteenth Judicial District, Parish of Acadia, reduce the bail of relator, Lanier Cherry to $20,000 in the cause bearing No. 30680 on the docket of the Fifteenth Judicial District, for the Parish of Acadia.